DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 6, the prior art fails to teach in combination with the rest of the limitations in the claim:  “further comprising a power management capacitor, wherein one terminal of the power management capacitor is electrically coupled to the relay switch and the device under test, and the other terminal of the power management capacitor is grounded, wherein the power management capacitor is charged by the first supply voltage when the relay system couples the first power supply to the device under test, the power management capacitor is charged by the second supply voltage when the relay system couples the second power supply to the device under test, and the power management capacitor discharges to power the device under test when the relay system does not couple the first power supply or the second power supply to the device under test.”

With respect to claim 7, the prior art fails to teach in combination with the rest of the limitations in the claim:  “wherein the relay switch comprises a common contact electrically coupled to the device under test, a normally-closed contact electrically coupled to the first power supply, a normally-open contact electrically coupled to the second power supply, and a switch arm, wherein the switch arm is spring-loaded by the common contact and connects the common contact to the normally-closed contact.”

Claims 8-12 are objected to due to their dependencies on claim 7.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Trainer et al. (U.S. Publication No. 2017/0307688 A1) in view of Joo et al. (U.S. Publication No. 2019/0378590 A1).


With respect to claim 1, Trainer et al. discloses a functional test equipment for a device under test (para 0001, lines 1-5; see DUT 40 shown in Fig. 1a, para 0086, lines 1-6), comprising:
a first power supply configured to generate a first supply voltage (a power supply unit 110 shown in Fig. 23 includes a first power supply unit para 0154, lines 1-7 and it conducts a positive current; para 0156, lines 1-9);
a second power supply configured to generate a second supply voltage different from the first supply voltage (the power supply unit 110 includes a second power supply which is arranged to conduct a negative current; para 0156, lines 9-12); and
a system configured to electrically couple the first power supply or the second power supply to the device under test (a selector switching element 116 connected in series with the current source in the current injection circuit 36 and with the chain-link converter 52 under test; the control unit 106 switches the selector switching element 116 to connect to either the first or second selector terminal 112 and 114; para 0155), wherein the first supply voltage is applied to the device under test for a first duration and the second supply voltage is applied to the device under test for a second duration less than the first duration (para 0128, lines 1-12; para 0156, lines 1-12).
    Trainer et al. does not specifically disclose a relay system.
    Joo et al. discloses a relay system (see relay circuit 210a-210p shown in Fig. 1).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Trainer et al. to include a relay system as taught by Joo et al. to predictably be able to activate multiple circuits simultaneously in a cost effective way.

With respect to claim 2, the combination of Trainer et al. and Joo et al. discloses the functional test equipment according to claim 1, wherein the functional test equipment is provided with a plurality of data lines (see Joo et al. test signal lines considered here as the data lines TS1 to the relay circuit 210a and provides a plurality of duplicated test signals DTS11 to DUTs 311 shown in Fig. 1), a plurality of address lines (see Joo et al. the status signals which are considered the address lines RnB11 indicate a partial test completion as shown in Fig. 1) and a plurality of control lines to be electrically coupled to the device under test (see Joo et al. the switching signal generator provides a switching control signal SCS to the relay circuits 210a-210p; shown in Fig. 1 para 0044).

With respect to claim 13, Trainer et al. discloses a method of testing a device under test (para 0001, lines 1-5; see DUT 40 shown in Fig. 1a, para 0086, lines 1-6), comprising: coupling the device under test to a functional test equipment comprising a first power supply (a power supply unit 110 shown in Fig. 23 includes a first power supply unit para 0154, lines 1-7 and it conducts a positive current; para 0156, lines 1-9), a second power supply (the power supply unit 110 includes a second power supply which is arranged to conduct a negative current; para 0156, lines 9-12), a switch coupled to the device under test (selector switching element 116 shown in Fig. 1), wherein the first power supply employed to provide a first supply voltage and the second power supply is employed to provide a second supply voltage different from the first supply voltage (a selector switching element 116 connected in series with the current source in the current injection circuit 36 and with the chain-link converter 52 under test; the control unit 106 switches the selector switching element 116 to connect to either the first or second selector terminal 112 and 114; para 0155); operating the relay switch in a first closed state to apply the first supply voltage to the device under test; and operating the relay switch in a second closed state to apply the second supply voltage to the device under test (a selector switching element 116 connected in series with the current source in the current injection circuit 36 and with the chain-link converter 52 under test; the control unit 106 switches the selector switching element 116 to connect to either the first or second selector terminal 112 and 114; para 0155),
wherein the first supply voltage is applied to the device under test for a first duration and the second supply voltage is applied to the device under test for a second duration less than the first duration (para 0128, lines 1-12; para 0156, lines 1-12).
Trainer et al. does not specifically disclose a power management capacitor and a relay system.
Joo et al. discloses a power management capacitor and relay system (col. 5, lines 6-9; capacitive bank having a number of capacitors; see relay circuit 210a-210p shown in Fig. 1).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Trainer et al. to include a power management capacitor and relay system as taught by Joo et al. to predictably be able to activate multiple circuits simultaneously in a cost effective way.

With respect to claim 14, the combination of Trainer et al. and Joo et al. discloses the method according to claim 13, further comprising: charging the power management capacitor with the first supply voltage when the relay switch is operated in the first closed state (see Joo et al. col. 5, lines 6-9; capacitive bank having a number of capacitors; see relay circuit 210a-210p shown in Fig. 1); charging the power management capacitor with the second supply voltage when the relay switch is operated in the second closed state (see Joo et al. a selector switching element 116 connected in series with the current source in the current injection circuit 36 and with the chain-link converter 52 under test; the control unit 106 switches the selector switching element 116 to connect to either the first or second selector terminal 112 and 114; para 0155); and discharging the power management capacitor to the device under test when the relay switch is operated in an open state (a selector switching element 116 connected in series with the current source in the current injection circuit 36 and with the chain-link converter 52 under test; the control unit 106 switches the selector switching element 116 to connect to either the first or second selector terminal 112 and 114; para 0155).

With respect to claim 15, the combination of Trainer et al. and Joo et al. discloses the method according to claim 14, wherein a third duration that the relay switch is operated in the open state is less than the first duration (see Trainer et al. para 0128, lines 1-12; para 0156, lines 1-12).

With respect to claim 16, the combination of Trainer et al. and Joo et al. discloses the method according to claim 15, wherein the third duration is less than the second duration (see Trainer et al. para 0128, lines 1-12; para 0156, lines 1-12).

With respect to claim 17, the combination of Trainer et al. and Joo et al. discloses the method according to claim 16, wherein the device under test is not powered by the first supply voltage or the second supply voltage when the relay switch is operated in the open state (see Trainer et al. a selector switching element 116 connected in series with the current source in the current injection circuit 36 and with the chain-link converter 52 under test; the control unit 106 switches the selector switching element 116 to connect to either the first or second selector terminal 112 and 114; para 0155).

With respect to claim 18, the combination of Trainer et al. and Joo et al. discloses the method according to claim 17, wherein the relay shifts from the first closed state to the second closed state via the open state (see Trainer et al. a selector switching element 116 connected in series with the current source in the current injection circuit 36 and with the chain-link converter 52 under test; the control unit 106 switches the selector switching element 116 to connect to either the first or second selector terminal 112 and 114; para 0155), and the relay switch shifts from the second closed state to the first closed state via the open state (see Joo et al. relay circuit 210a-210p shown in Fig. 1).


Claims 3, 4, 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Trainer et al. (U.S. Publication No. 2017/0307688 A1) in view of Joo et al. (U.S. Publication No. 2019/0378590 A1) as applied to claims 1, 2 and 13-18 above and further in view of Edens et al. (U.S. Patent No. 5,943,632).

With respect to claims 3, the combination of Trainer et al. and Joo et al. discloses the functional test equipment according to claim 1, wherein the relay system comprises a relay comprised of a relay switch (see Joo et al. relay circuit 210a-210p shown in Fig. 1) and a microcontroller configured to control operations of the relay switch (see element 80 as the controller shown in Fig. 1).
The combination of Trainer et al. and Joo et al. does not disclose a magnetizing coil magnetically coupled to the relay switch.
   Edens et al. discloses a magnetizing coil magnetically coupled to the relay switch (col. 4, lines 1-9).
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Trainer et al. and Joo et al. to include a magnetizing coil magnetically coupled to the relay switch as taught by Edens et al. to be able to regulate the current (col. 4, lines 1-9).


With respect to claim 4, the combination of Trainer et al. and Joo et al. discloses the equipment according to claim 3, wherein the relay system (see Joo et al. relay circuit 210a-210p shown in Fig. 1) further comprises wherein the microcontroller is configured to close or open the control switch to control the operation of the relay switch (see element 80 as the controller shown in Fig. 1).
   The combination of Trainer et al. and Joo et al. does not disclose a power source and a control switch interposed between the power source and the magnetizing coil.
        Edens et al. discloses a power source and a control switch interposed between the power source and the magnetizing coil (col. 4, lines 1-9).
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Trainer et al. and Joo et al. to include a power source and a control switch interposed between the power source and the magnetizing coil as taught by Edens et al. to be able to regulate the current (col. 4, lines 1-9).


With respect to claim 5, the combination of Trainer et al., Joo et al. and Edens et al. discloses the functional test equipment according to claim 4, wherein the microcontroller (see Edens col. 4, lines 1-9) is configured to control a first interval of an off state of the control switch and a second interval of an on state of the control switch (see Edens col. 4, lines 1-9).


    With respect to claim 19, the combination of Trainer et al. and Joo et al. discloses the method according to claim 17, wherein the first duration and the second duration are controlled by a microcontroller (see element 80 as the controller shown in Fig. 1) coupled to a relay (see Joo et al. relay circuit 210a-210p shown in Fig. 1).
  The combination of Trainer et al. and Joo et al. does not disclose comprising the relay switch and a magnetizing coil magnetically coupled to the relay switch.
   Edens et al. discloses a magnetizing coil magnetically coupled to the relay switch (col. 4, lines 1-9).
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Trainer et al. and Joo et al. to include a magnetizing coil magnetically coupled to the relay switch as taught by Edens et al. to be able to regulate the current (col. 4, lines 1-9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866